Citation Nr: 0424454	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-19 134	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder as secondary to service-connected residuals 
of a crush injury and contusions of the left lower leg and 
foot. 

2.  Entitlement to an increased rating for residuals of a 
crush injury and contusion of the left lower leg and foot, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to an increased rating for residuals of a crush 
injury and contusions of the left lower leg and foot, then 
evaluated as 10 percent disabling, and service connection for 
a low back disorder as secondary to the service-connected 
left lower leg and foot disability.  

In September 2002 the RO granted an increased evaluation of 
20 percent for residuals of a crush injury and contusions of 
the left lower leg and foot, also effective November 15, 
2000.  Despite the award of a partial increase in the rating, 
the appeal remains before the Board because a 20 percent 
rating is not the maximum rating assignable for the 
disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that  rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  In 
addition, the veteran has continued his disagreement with the 
rating assigned.

In February 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.  

In April 2004 the Board remanded the case to the RO for 
additional evidentiary development, including an orthopedic 
examination of the veteran.  A VA examination was scheduled 
for May 2004 pursuant to the remand, but the veteran did not 
report for examination at the designated time and date.  The 
RO subsequently continued its prior denial as to both issues 
and returned the case to the Board for further review on 
appeal.  


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
service or for many years thereafter, nor was osteoarthritis 
of the low back shown disabling to a compensable degree 
during the first post service year.

2.  Service connection is in effect for residuals of a crush 
injury and contusions of the left lower leg and foot, 
evaluated as 20 percent disabling, and for arthritis of the 
left knee, evaluated as 10 percent disabling.  

3.  The competent and probative medical evidence of record 
does not establish that a chronic acquired low back disorder 
is causally related to a service-connected disability.

4.  Residuals of a crush injury and contusions of the left 
lower leg and foot consist of hallux valgus and pes planus 
deformities, osteoarthritis of the first metatarsophalangeal 
joint of the left foot, pain on palpation of the left foot 
and calcaneus, an antalgic gait, and subjective complaints of 
pain, numbness and discomfort in the left leg and calf, with 
no limitation of motion, atrophy, or objective neurologic 
deficit.  

5.  Residuals of a crush injury and contusions of the left 
lower leg and foot are not productive of more than moderately 
severe disability, or additional function loss due to pain or 
other pathology.  


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by service, is not proximately due to, the 
result of, or aggravated by a service-connected disability; 
nor may service connection be presumed for osteoarthritis of 
the low back.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).


2.  The criteria for a rating higher than 20 percent for 
residuals of a crush injury and contusion of the left lower 
leg and foot are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic 
Codes 5270, 5271, 5276, 5278, 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the May 2001 rating decision, the 
September 2002 Statement of the Case and the July 2003 and 
May 2004 Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims.  The Statement of the case set 
forth the text of the VCAA regulations.  

In addition, in October 2003 and April 2004 the RO sent 
letters to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

In the present case, since the VCAA notification letters were 
sent to the veteran after the AOJ adjudication that led to 
this appeal (a letter that pertains to service connection for 
the back disability, not to the increased rating issue), 
their timing does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  The veteran was given ample time in which to 
respond.  The case was further reviewed by both the RO and 
the Board and another supplemental statement of the case was 
issued.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal at the present time does 
not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters do not contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. 
§ 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

The veteran has undergone three VA examinations to provide 
information regarding the issues on appeal.  Another 
examination was scheduled pursuant to the Board's remand, but 
the veteran did not appear or provide an explanation as to 
why not.  Because of the veteran's lack of active 
cooperation, the Board believes that any attempt to 
reschedule the examination would be futile.  Nor is VA 
obligated to go to extraordinary lengths to develop the 
record on its own.  The VCAA sets forth reciprocal 
obligations of both the claimant and VA, and it is well 
established that the VA duty to assist in the development and 
adjudication of a claim is not a one-way street.  The VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



Criteria
Service connection - General 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  




Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the CAVC held that the term 
"disability" for service connection purposes "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, at 448 
(emphasis as in original).  Thus, when post-service 
aggravation of a non service-connected disorder is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
before the aggravation.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Increased Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The rating schedule provides a 20 percent rating for 
moderately severe "foot injuries, other."  To warrant the 
next higher rating of 30 percent, severe disability is 
required.  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Code 5284 (2003).  

A 30 percent rating is provided for claw foot (pes cavus) 
manifested by marked contraction of the plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, marked varus deformity, unilateral.  38 C.F.R. 
§ 4.71a, Code 5278 (2003).  

A 30 percent rating is provided for acquired flat foot 
involving one foot manifested by pronounced disability, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276 
(2003).  A 30 percent rating is provided for ankylosis of the 
ankle in a position of plantar flexion between 30 degrees and 
40 degrees, or in dorsiflexion between zero degrees and 10 
degrees.  38 C.F.R. § 4.71a, Code 5270 (2003).  

A 20 percent rating is provided for marked limitation of 
ankle motion.  38 C.F.R. § 4.71a, Code 5271 (2003).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  



Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

Service medical records contain no reference to injury or 
abnormality of the spine.  None were reported at VA 
examinations performed in September 1970, October 1972, or 
April 1981.

In a rating decision of November 1970, service connection was 
granted by the RO for residuals of contusions of the left leg 
and foot.  The evidence reviewed included service medical 
records and the report of a September 1970 VA examination 
which showed that in June 1969, while in service, the veteran 
had received a crushing type of injury to his left leg when 
run over by a forklift.  A 10 percent rating was assigned 
from April 1970.

The report of a January 1990 VA hospitalization shows that 
the veteran gave a history of chronic low back pain which had 
occurred on and off for 3 to 4 years.  X-rays of the lumbar 
spine revealed degenerative arthritis.  

In November 2000 the veteran filed a claim for an increased 
rating for the service-connected left leg disability and for 
service connection for a lumbar spine disability.  

The veteran underwent a VA examination in January 2001 in 
connection with that claim.  He stated that he had injured 
his left leg in service, mostly in the area of his hip, and 
that he had had periodic numbness and sometimes 
hypersensitivity in the area of the left calf since then.  
The pain could be up to 7 on a scale of 10 with prolonged 
standing or walking.  Flexion of the leg was decreased.  
There was no significant loss of muscle function.  The 
diagnosis was mild functional impairment, probably related to 
pes planus of the left leg.  The examiner thought that the 
impairment could also be partially related to degenerative 
joint disease of the lumbosacral spine with radiation to the 
left leg with hypersensitivity and numbness.

At a VA examination in February 2001, the veteran complained 
of discomfort of the left leg, left knee, left calf muscles, 
and left foot, stating that his left foot did not "work 
right."  It was reported that his symptomatology had 
continued more or less since 1968.  He complained of 
occasional numbness of the left foot as well.  On 
examination, there was good strength in the left lower 
extremity with minimal weakness of dorsiflexion of the left 
foot which could be due to pain.  There was no atrophy of the 
lower extremities.  The examiner did not see any objective or 
neurological deficit.  

The veteran underwent a VA examination in January 2002.  He 
complained of chronic left knee and foot pain.  He reported 
that he had had lumbosacral spine pain since 1992.  
Examination of the left foot and ankle showed mild pain on 
palpation over the first metatarsophalangeal joint and a full 
range of motion of the joint.  There was mild hallux valgus 
deformity.  There was mild pain of the left calcaneus.  There 
was no pain on palpation and movement of the ankle.  The 
diagnoses included left foot injury in 1969 and degenerative 
disc disease of the lumbar spine.



At his February 2003 hearing, the veteran testified that ever 
since his injury in service he had had pain in the foot that 
had caused him to limp.  He stated that he also had numbness 
in the foot at times and that he had weakness in the foot 
that made the foot give out sometimes, making it difficult 
for him to operate a clutch.  

He described pain in his back and indicated that he could 
think of no reason for the back pain other than his limping.  
He stated that he had difficulty squatting down and was 
unable to move the left foot from side to side.  He argued 
that he had not had an adequate VA examination with respect 
to the question of whether his back disability was secondary 
to an altered gait associated with the left foot disability.  

A VA examination was performed in June 2003.  It was noted 
that an X-ray had shown degenerative osteoarthritis of the 
first left metatarsophalangeal joint.  On examination, the 
veteran was limping with the left leg.  He stated that he had 
flare-ups of pain in the left foot and ankle when walking 
longer.  

On examination of the left ankle, there was no pain on 
palpation and movement.  There was a full range of motion.  
There was pain on palpation and movement in the first 
metatarsophalangeal joint of the left foot.  There was a mild 
hallux valgus deformity, including pes planus.  There was 
pain on palpation of the left calcaneus.  

The diagnosis included left foot and ankle injury in 1969, 
degenerative osteoarthritis of the first metatarsophalangeal 
joint and hallux valgus deformity of the left foot, and 
degenerative disc disease and spondylolisthesis of L4-L5, 
status post lumbar fusion in 2000.  The examiner expressed 
the opinion that the veteran's lumbosacral spine disability 
was not related to his left leg condition.  

VA outpatient treatment records dated from April 1999 to 
February 2003 show treatment for various disorders, including 
back pain.  No treatment specifically for the left foot and 
leg is described.

The evidence received in support of the veteran's claim 
includes a large quantity of private and VA medical records 
received from the Social Security Administration, including 
records from the Orthopaedics Northeast P.C. dated in 1999, 
records from the Marion General Hospital, records from 
Orthopaedics Indianapolis dated in 2000, and records from 
Quality Care Medical Group pertaining to examinations 
performed in June and December 2000 for the Social Security 
Administration.  

The records from the Marion General Hospital show that in 
January 2000 the VA underwent a decompressive laminectomy at 
L4 to the transverse process and spinal fusion from L4 to L5 
with an iliac bone graft.  The records from the Quality Care 
Medical Group show that at the June 2000 examination, the 
veteran reported having had back pain for more than 10 years.  
At the December 2000 examination at that facility, he 
reported that chronic back pain had started 18 years earlier 
with no history of trauma.  


Service Connection for a Low Back Disorder

The earliest back abnormality documented in the current 
record was the degenerative arthritis reported during a VA 
hospitalization in 1992.  The chronic back pain that led to 
the evaluation was reported to have been present for only 3 
or 4 years.  Assuming that the pain coincided with the onset 
of degenerative pathology, the earliest manifestations would 
have been in the mid-1980's, many years after the veteran's 
separation from service.  Accordingly, service connection 
cannot be granted on the basis of direct service incurrence 
or under the presumption of service incurrence that applies 
to arthritis that becomes manifest within one year after 
service.  

The veteran contends that the onset of back disability is the 
direct consequence of the service-connected residuals of the 
injury in service, which resulted in pain and numbness that 
have caused him to limp.  He maintains that the records on 
file document the altered gait. 

The question of whether arthritis and subsequent degenerative 
joint disease is proximately due to the service-connected 
residuals of a crush injury of the left lower leg and foot 
such as to permit an award of secondary service connection is 
medical in nature and must be resolved through medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The CAVC has stated that in evaluating the probative value of 
medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 
Id.  

In response to the veteran's allegations concerning the 
adequacy of past VA examinations, the RO ordered a further 
examination which was conducted in June 2003.  The examiner 
commented briefly that the veteran's lumbosacral spine 
disability was not related to the left leg condition but he 
did not give any hint as to the reasoning behind this 
conclusion or attempt to analyze the issue in terms of 
whether the altered gait was the cause of the back 
disability.  The only additional comment was that the 
lumbosacral spine pain started in 1992, but the significance 
of that fact was not explained.  

In view of the inadequacy of this opinion, the RO, pursuant 
to the Board remand, requested that a further comprehensive 
examination be conducted, but the veteran did not appear for 
examination.  Under VA regulations, when a claimant fails to 
report for an examination scheduled with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003). 


The only relevant medical opinion is that found in the June 
2003 VA examination report.  That examination was based on 
physical examination of the veteran as well as a review of 
the medical evidence of record and is therefore not without 
probative value, even though a full statement of the reasons 
and bases for the stated medical conclusion was not provided.  
The examiner's conclusion is not contradicted by other 
competent medical opinion.

The veteran has expressed his personal belief in a causal 
relationship between the foot disability and the back 
disorder, but his own lay assertions regarding the etiology 
of the back disability are not entitled to weight because lay 
assertions regarding medical matters such as diagnosis or 
etiology are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board does not 
dispute the veteran's allegation that he has pain in the 
foot, and the presence of a limp is well documented, but his 
statements in that regard are not competent evidence for the 
purpose of adjudicating his service connection claim.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
low back disorder  was incurred in service or is causally 
related to service-connected residuals of a left foot and leg 
injury in service.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Increased Rating for Residuals of a Crush Injury to the Left 
Foot and Leg

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The disability at issue is limited to the residuals of an 
injury involving the left foot and lower leg.  To the extent 
that the veteran has injury residuals involving the left 
knee, that disability is included within the grant of service 
connection for arthritis of the left knee, for which a 
separate rating has been assigned.  

As shown in the record, the service-connected injury 
residuals consist primarily of subjective complaints of pain 
and numbness in the left foot with discomfort in the leg and 
calf, and flare-ups of symptoms on walking.  There is X-ray 
evidence of osteoarthritis of the first metatarsophalangeal 
joint of the left foot, and pes planus is present as well.

The rating decisions relating to the left foot disability 
have not specifically included osteoarthritis and pes planus 
among the residuals of the injury, but the Board finds that 
any symptoms or impairment related thereto cannot be 
separated out for rating purposes.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1992).  (The Board is precluded from 
differentiating between symptomatology due to a nonservice-
connected disability and that of a service-connected 
disability in the absence of medical evidence which does so).  
The same is true of symptoms associated with hallux valgus 
deformity.

The current 20 percent rating is based on moderately severe 
foot injury under Code 5284.  To warrant the maximum rating 
of 30 percent under that code, severe disability is required.  
However, the Board finds that the objective evidence of 
record as shown in VA examination reports and private medical 
records does not show more than moderately severe disability.  
The objective findings are limited to mild pain in the left 
calcaneus and pain on palpation of the first 
metatarsophalangeal joint.  No limitation of motion of the 
ankle joint has been demonstrated.  There is no atrophy of 
the musculature of the left leg or foot, nor has any 
objective neurologic deficit been demonstrated.  Pinprick 
sensitivity was noted to be normal in January 2002.  The 
record does not indicate any impairment of the foot or lower 
leg that could reasonably be considered to represent severe 
foot disability within the meaning of Code 5284.  

The Board has considered the claim for increase under other 
codes under which a rating by analogy is potentially 
assignable.  38 C.F.R. § 4.20 (2003).  A 30 percent rating is 
assignable under Code 5270 for ankylosis of the ankle.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
However, no limitation of motion of the ankle has been 
demonstrated, let alone ankylosis.  

A 30 percent rating is also assignable under Code 5276 for 
unilateral flat foot or under Code 5278 for a clawfoot 
deformity.  However, the criteria set forth in these codes 
clearly contemplate a substantially greater level of 
impairment than that shown in the present record.  
Consequently, a rating by analogy is not assignable under 
either code.  

The Board has also considered whether an increased evaluation 
to the maximum 30 percent evaluation under the assigned 
diagnostic code 5284 may be assigned on the basis of 
functional loss due to pain with application of the relevant 
criteria cited earlier.  The Board notes that undoubtedly the 
veteran does experience pain related to his left lower 
extremity disability, but such as not been shown to entail 
weakness, fatigability, incoordination, etc., such as to 
prompt assignment of an increased evaluation with application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 on the basis of functional 
loss due to pain.  The Board notes in passing that additional 
evidence in this regard would have been obtained had the 
veteran reported for the scheduled VA examination in 
accordance with the Board's April 2004 remand directives.

Accordingly, the preponderance of the evidence of record in 
this case is against a finding that the service-connected  
residuals of a crush injury and contusion of the left lower 
foot and leg is assignable under the applicable criteria.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(West 2002); Alemany, Supra.  




Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  


In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left lower extremity disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder secondary to service-connected residuals of a 
crush injury and contusions of the left lower leg and foot is 
denied.

Entitlement to an increased rating for residuals of a crush 
injury and contusions of the left lower leg and foot is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



